Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered September 28, 1982, convicting him of murder in the second degree (six counts), attempted murder in the second degree, robbery in the first degree (four counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Rotker, J.), after a hearing, of those branches of the defendant’s omnibus motion which were to suppress oral statements made by him.
Ordered that the judgment is affirmed.
This court must accord great weight to the determination of the hearing court as to the credibility of the witnesses who testified before it since that court had the advantage of having seen and heard them testify (see, People v Prochilo, 41 NY2d 759, 761; People v Lambert, 125 AD2d 495; People v Gee, 104 *664AD2d 561). The hearing court’s findings that the defendant was given Miranda warnings, and voluntarily and intelligently waived them, and that his oral statements were not induced by force or coercion, are supported by the record. Accordingly, the defendant’s argument that his oral statements should have been suppressed because the People failed to satisfy their burden of proving that they were voluntarily made must be rejected (see, People v Smith, 118 AD2d 605, 606; People v Springer, 118 AD2d 606, 607).
The trial court properly declined to instruct the jury that there was a question of fact as to whether the complainant, who was shot three times during this incident by the perpetrators, was an accomplice to the crimes charged, whose testimony would have to be corroborated pursuant to CPL 60.22. There was no reasonable inference which could be made from the evidence presented at trial that the complainant in any way participated in the crimes charged (see, People v White, 26 NY2d 276, 278; People v Santana, 82 AD2d 784, 785, affd 55 NY2d 673; People v Byrd, 106 AD2d 511).
We have reviewed the defendant’s other contentions and find them to be without merit. Lawrence, J. P., Eiber, Sullivan and Harwood, JJ., concur.